Exhibit 10.35


 
 

SEMPRA ENERGY
EXECUTIVE PERSONAL FINANCIAL PLANNING PROGRAM
POLICY DOCUMENT
UPDATED EFFECTIVE JULY 1, 2019






























 
 





--------------------------------------------------------------------------------





Sempra Energy
Executive Financial Planning Policy



1.
PURPOSE

The purpose of this program is to assist executives in the following areas of
financial planning: investment and retirement planning, income tax and estate
planning, cash management, and stock option strategies.
2.
ADMINISTRATION

The program is administered by the Sempra Energy Executive Compensation
department. The Chief Human Resources Officer has final authority with respect
to all matters relating to this program.
3.
PARTICIPATION

Officers of Sempra Energy and any of its subsidiaries may be designated as
participants. Current participation is limited to executives at the level of
Vice President or higher. The Chief Human Resources Officer has final authority
with respect to participation in the program.
4.
BENEFIT1 

Sempra Energy will pay participant expenses related to the financial planning
services described in paragraph one, up to the maximum annual reimbursement
amount. Maximum annual reimbursement amounts are:
(A)
Chief Executive Officer

$25,000 per year
(B)
Executive Vice Presidents, Group Presidents, Business Unit CEOs/Presidents and
Corporate SVPs

$12,000 per year
(C)
All Other Participants

$10,000 per year
The benefit is taxable income to participants. If the participant incurs annual
expenses less than the maximum annual reimbursement amount, the unused benefit
may be paid in cash at year-end.
5.
PAYMENT OF EXPENSES

Participants must submit invoices for covered financial planning services to
Executive Compensation. Sempra Energy will remit payment to the service
provider. Participants should not pay the service provider directly. Invoices
should be directed to:
Sempra Energy
Attn: Executive Compensation
488 8th Avenue, HQ4N5
San Diego, CA 92101


1Benefit levels effective July 1, 2019
 
 





2